DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I, Sub-species I-1 (Claims 1-8 and 19-20) in the reply filed on June 16, 2022, is acknowledged.
3.	Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	Information disclosure statements (IDS), submitted December 11, 2020 and February 24, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 19 recites the limitation "the power bus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is thought by Examiner that Claim 19 is intended to depend from Claim 15. 
9.	Claim 20 recites the limitation "the plurality of battery modules" in lines 3-4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is thought by Examiner that Claim 20 is intended to depend from Claim 15. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 8,737,392 B2).
With regard to Claim 1, Dai et al. disclose a battery module (100), called a battery system (100) comprising: a first set of power contacts, called power output terminals (OUT1/OUT2); a first set of signal contacts, called input terminals (IN1/IN2) (column 1, lines 36-62); a battery pack, including at least one battery Vcc, operable to deliver electrical power to the set of power contacts (OUT1/OUT2) (column 1, lines 36-62;See Figure 1); an electronic isolation system, including a voltage controlled switch (SWv) comprising a relay (J1) and BJT (Q1), operable to electrically disconnect and electrically connect the battery pack (Vcc) and the first set of power contacts (OUT1) (column 2, lines 16-27; column 2, line 51-column 3, line 2); and an electronic control system, called a voltage detection unit (101), electrically connected to the electronic isolation system, voltage control switch (SWv), and to at least one of the first set of signal contacts or the first set of power contacts (OUT1/OUT2) (column 2, lines 51-column 3, line 2), the electronic control system (101) being operable to measure a parameter (a voltage) associated with at least one of the battery module (Vcc) and to compare the parameter (voltage) to a predefined value to determine if it is desirable to connect the battery module (Vcc) of the battery module (100) to the electrical device (200) (column 1, lines 55-62; column 2, line 51-column 3, line 2); wherein the electronic isolation system, or voltage detection unit (101), connects the battery pack (Vcc) to the first set of power contacts (OUT1/OUT2) based on a positive result of the comparison in which a detected voltage is higher than a predetermined value, and the electronic isolation system (101) disconnects the battery pack (Vcc) and the first set of power contacts (OUT1/OUT2) based on a negative result of the comparison in which a detected voltage is lower than a predetermined value (column 2, line 51-column 3, line 2; See Figure 1).  
The recitation, “wherein the electronic isolation system connects the battery pack to the first set of power contacts based on a positive result of the comparison, and the electronic isolation system disconnects the battery pack and the first set of power contacts based on a negative result of the comparison”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 2, Dai et al. disclose wherein the parameter associated with one of the battery module (Vcc) and the electrical device (200) comprises: a first parameter (voltage) associated with the battery module (Vcc), and a second parameter (voltage) associated with the electrical device (200); and the comparison of the parameter (voltage) to a predefined value further comprises, comparison of a difference between the first parameter and the second parameter to a predefined acceptable range of the difference preventing over-discharge (column 2, line 51-column 3, line 9); wherein, if the difference is within the acceptable range, the electronic isolation system (101) connects the battery pack (Vcc) to the first set of power contacts (OUT1/OUT2) and if the difference is not within the acceptable range, the electronic isolation system (101) disconnects the battery pack (Vcc) and the first set of power contacts (OUT1/OUT2) (column 2, line 51-column 3, line 2; See Figure 1). 
The recitation, wherein, if the difference is within the acceptable range, the electronic isolation system connects the battery pack to the first set of power contacts and if the difference is not within the acceptable range, the electronic isolation system disconnects the battery pack and the first set of power contacts”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 5, Dai et al. disclose the a first set of power contacts (OUT1/OUT2) being operable to electrically connect to a second set of power contacts inherently present on the electrical device (200); the first set of signal contacts (IN1/IN2) being operable to electrically connect to a second set of signal contacts inherently present on the electrical device (200); the battery pack (Vcc) comprising at least an anode and a cathode that are operable to deliver electrical power to the set of power contacts (column 1, lines 55-62); the electronic control system, called a voltage detection unit (101), being operable to measure the difference between the first parameter (voltage) and the second parameter (voltage) when the first and second sets of signal contacts (IN1/IN2) are connected together (column 2, line 51-column 3, line 9).
With regard to Claim 19, Dai et al. disclose a power bus, including the positive and negative power lines and first and second output terminals (OUT1/OUT2), being operable to connect to an external electrical load (200) (column 1, lines 55-61).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 8,737,392 B2), as applied to Claims 1, 2, 5 and 19 above, and in view of Yamaji et al. (US 2016/0156206 A1).
	Dai et al. disclose the battery module in paragraph 11 above, but do not specifically disclose a power flow control system connected between the battery pack and the first set of power contacts, the power flow control system operable to inhibit reverse flow of current from the first set of power contacts to the battery pack.
	Yamaji et al. disclose a power flow control system, called a diode (D3), connected between the battery pack (10) and the power contact connecting the charge storage unit (C1) (See Figure 2, paragraphs 0018, 0080-0081; See Claim 4), the power flow control system (D3) operable to inhibit reverse flow of current from the power contact to the battery pack (the diode D3 operable to inhibit reverse flow of current from the power contact to the battery pack 10; See Figure 2, paragraphs 0018, 0080-0081; See Claim 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery module of Dai et al. to provide determining, using the one or more data sets, a communication statistic that characterizes recent call history and/or recent message history associated with the particular electronic device; and inputting an input data set that includes the communication statistic to the model, as taught by Yamaji et al., in order to prevent battery damage through voltage spikes, making the module reliable.
The recitation, “the power flow control system operable to inhibit reverse flow of current from the first set of power contact to the battery pack”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

16.	Claims 4, 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 8,737,392 B2), as applied to Claims 1, 2, 5 and 19 above, and in further view of Ohnuki (US 2009/0295398 A1).
	With regard to Claim 4, Dai et al. disclose the battery module in paragraph 11 above, but do not specifically disclose wherein the electronic isolation system comprises at least one switching device electrically connected between the battery pack and the first set of power contacts such that: when the at least one switching device is in an open position, the first set of power contacts are isolated from the battery pack, and when the at least one switching device is in a closed position, the first set of power contacts are electrically connected to the battery pack.
Ohnuki disclose wherein the electronic isolation system comprises at least one switching device (Swm1/Swm2) electrically connected between the battery pack (E1) and the first set of power contacts connecting the capacitor (CO1) (paragraphs 0062-0065; Claim 4; See Figure 1) such that when the at least one switching device (Swm1/Swm2) is in an open position, the first set of power contacts connecting the capacitor (CO1) are isolated from the battery pack (E1), and when the at least one switching device (Swm1/Swm2) is in a closed position, the first set of power contacts connecting the capacitor (CO1) are electrically connected to the battery pack (E1) (paragraphs 0062-0065; Claim 4; See Figure 1). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the Dai et al. to provide an electronic isolation system comprising at least one switching device electrically connected between the battery pack and the first set of power contacts such that: when the at least one switching device is in an open position, the first set of power contacts are isolated from the battery pack, and when the at least one switching device is in a closed position, the first set of power contacts are electrically connected to the battery pack, as taught by Ohnuki, in order to prevent power supply through both positive and negative terminals, under abnormal/faulty conditions, protecting the battery pack and the connected load, making the system reliable and safe.
With regard to Claims 6-8, Dai et al. disclose the battery module in paragraph 11 above, including wherein the battery system (100) is configured to supply electrical power to an electrical device (200) or to other loads (column 1, lines 36-38), but do not specifically disclose wherein the electrical device is a second battery module; wherein the first parameter comprises a first state of charge of the battery module; the second parameter comprises a second state of charge of the second battery module; and the difference comprises the difference between a first state of charge and the second state of charge; and, wherein the acceptable range of the difference is when the first state of charge is within plus or minus 25 percent of the second state of charge. 
Ohnuki discloses a voltage detecting device for battery modules (E1 to En) which individually detects a voltage of the battery module of the secondary battery (11) which includes M (a positive integer) sets of battery modules composed of at least one cell or more connected in series which means that the voltage of each battery module is measured by sequentially opening and closing the switches (Swm1 to Swm(m+1)) and an A/D converter detects a voltage applied to the capacitor (Co1) and the voltage of the battery modules (E1 to En) is detected (paragraph 0020 and 0062-0064). Neither Dai et al. not Ohnuki teach wherein the acceptable range of the difference is when the first state of charge is within plus or minus 25 percent of the second state of charge, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to consider an acceptable range of the difference to be when the first state of charge is within plus or minus 25 percent of the second state of charge, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 20, Ohnuki disclose wherein the first battery module (E1 to En) comprises: a top detection device, called a control circuit (10), operable to detect another battery module (E1 to En) of the plurality of battery modules (E1 to En) positioned on a top of the first battery module (E1 to En); and a bottom detection device, called a control circuit (10), operable to detect another battery module (E1 to En) of the plurality of battery modules (E1 to En) positioned on a bottom of the first battery module (E1 to En) (paragraph 0065; See Figure 1).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725